Citation Nr: 0600720	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-23 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to September 1972 (and had subsequent periods 
of active duty for training (ACDUTRA) in the Air Force 
Reserves). This case is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Denver Regional Office (RO) of the Department of Veterans 
Affairs (VA). In April 2004, the veteran testified at a 
videoconference hearing before the undersigned.  In August 
2004, the Board remanded the claim to the RO for further 
development.  


FINDING OF FACT

A low back injury was not reported in service, and a low back 
disability was not manifested in service; arthritis of the 
low back was not manifested in the first postservice year; 
and the preponderance of the evidence is against a finding 
that the veteran's current low back disability is related to 
service, or to an injury therein.  


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2005) 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An April 2001 RO 
letter explained what evidence was needed to substantiate the 
claim.  An August 2004 letter notified the veteran that VA 
was responsible for obtaining relevant records from any 
federal agency, and would make reasonable efforts to obtain 
records not held by a federal agency, but that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  This letter also advised the veteran to submit any 
evidence in his possession pertaining to his claim.  The 
August 2002 rating decision, a June 2003 statement of the 
case (SOC) and supplemental SOC from October 2005 provided 
the text of other applicable regulations and explained what 
the evidence showed and why the claims were denied.  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOC's and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).   

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  He has been examined by VA.  
He has not identified any additional evidence pertinent to 
this claim, and indicated in an October 2005 letter that he 
had no further pertinent evidence to submit.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

Service medical records do not reveal any complaints or 
findings of, or treatment for, low back problems.  On service 
separation examination in August 1972, the veteran's spine 
was normal.  On periodic Reserve service examination in April 
1980 it was noted that the veteran had had recurring low back 
pain since a 1977 sports injury.  The pain was treated when 
symptomatic, and was not incapacitating.  Examination of the 
veteran's spine at the time was normal.   

May 1987 workman's compensation records reveal that the 
veteran injured his lower back moving furniture and office 
equipment.  On medical examination he was found to have a low 
back injury, with difficulty bending and right rotation of 
the lumbar vertebrae.  The impression was right rotatory 
subluxation of the 4th lumbar vertebra.  Spinal manipulation 
was provided.  The examiner indicated that he did not 
anticipate that there would be any permanent effects from the 
accident.

1998 records from a private health care provider reflect that 
the veteran was receiving treatment for low back problems and 
might need to miss a small amount of work time.  


August 2000 physical therapy progress notes show an initial 
assessment of lumbar muscle imbalance and decreased pelvic 
instability.  The veteran indicated that he obtained some 
relief with chiropractic care, but that lifting and 
exercising caused more low back distress.  

Private electrodiagnostic studies of the veteran's lower 
extremities in July and August 2000 produced findings 
consistent with left L4, L5 and S1 radiculopathy.  
In a May 2001 statement, the veteran related that he 
initially injured his back playing basketball while serving 
in Iceland in 1968.  The symptoms were low back pain and 
restricted movement of low back muscles.  After the injury he 
immediately quit league play and the back pain resolved.  He 
did not seek treatment in the military, as he hoped the pain 
would disappear.  In March 1977 he reinjured his back playing 
in a pick-up basketball game with other faculty members at 
the school where he was teaching.  He suffered severe lower 
back pain along with numbness in his leg.  The reinjury 
required treatment with a private chiropractor.  After about 
three months of treatment, the pain subsided without 
recurring.  In May 1987 the veteran again reinjured his back 
while moving furniture in his civilian job with the Federal 
Emergency Management Agency (FEMA).  He again had low back 
pain, and received chiropractic treatment.  After several 
treatments the pain again resolved.  In 1998 the low back 
pain returned as a result of a strain.  Based on his doctor's 
findings, he began a more regular series of monthly 
treatment.  While the pain and stiffness in his lower back 
did recur, the treatment provided helpful relief.      

Private chiropractic notes from February and April 2001 show 
treatment for low back pain.  In February 2001, the veteran 
reported moderate to severe daily pain, radiating down the 
right leg.  In April 2001 it was noted that the veteran's 
pain was intermittent and worse in the morning than in the 
afternoon.  The condition was noted to be chronic and 
recurrent and of several years duration. 

On VA examination in June 2001, the diagnosis was lumbar 
strain.  Physical examination showed minor limitation of 
lumbar spine motion, with minimal paralumbar musculature 
tenderness.  The veteran's primary complaints were morning 
stiffness and pain in the low back.  He indicated that the 
symptoms had worsened in 1998.  

A June 2001 lumbar MRI showed degenerative disc disease at 
L2-3 and to a greater degree at L3-4, and scoliosis.  A 
November 2001 letter from the veteran's treating chiropractor 
indicated that he had treated the veteran since June 1998.   
The veteran had reported that his symptoms began during a 
1968 pick-up basketball game, and that he had several 
episodes of flare-up and remission since then.  The 
chiropractor indicated that the veteran's low back symptoms 
were more than likely going to be a problem throughout his 
life and that he was a candidate for ongoing conservative 
management of the symptoms.  The chiropractor also indicated 
that the symptoms seemed to stem from an injury that occurred 
approximately in 1968.  

In a January 2002 letter, the veteran's wife indicated that 
she arrived in Iceland in July 1968 just after he had injured 
his back.  He complained periodically of having slept wrong 
on his back and regularly used a small pillow to support his 
low back.  He continued to use the back support and suffered 
periodic bouts of increased pain and stiffness until the 
reinjury in Arkansas.  After that his back pain included leg 
numbness and stiffness.  

Medical records from Dr. R, the veteran's family physician, 
contain notations of low back pain in May 1998, May 2001 and 
February 2004.  In the May 2001 notation, Dr. R noted that 
the veteran's history of back problems dated back to college.  

At his April 2004 videoconference hearing, the veteran 
generally testified that he has had problems with his back 
from 1968 to the present.   He had no problems with his back 
prior to entering service, and initially injured it playing 
basketball in service in 1968.  At the time he did not 
request or receive any medical treatment.  In March 1977, 
while on reserve status, he reinjured his low back playing 
basketball with other teachers at the school where he worked 
and was bedridden for at least a week.  He received treatment 
from a civilian chiropractor but did not report any back 
problems on reserve examination in November 1978 as he would 
not normally complain about back pain in a physical unless he 
was experiencing it at the time.  In 1987 he reinjured his 
back while at work moving furniture and then strained his 
back in 1998 leading to treatment by Dr. H in 1998.  After 
Dr. H left his practice, the veteran continued to receive 
treatment from an associate, Dr. A.  

On July 2005 VA orthopedic examination, the diagnosis was 
scoliosis with multi level degenerative disc disease and 
degenerative joint disease (i.e. arthritis) with associated 
right extremity radiculitis.  Physical examination showed 
mild limitation of motion with tenderness to direct palpation 
in the midline at the L3, L4 level with marked right 
paraspinal tightness and tenderness and definite left sciatic 
notch tenderness.  The examiner opined that it was less 
likely than not that the veteran's current lumbar condition 
was caused by or a result of an injury in service.  The 
examiner based this opinion on the lack of evidence of back 
injury in the service medical records (other than the 1980 
notation of complaint of low back pain without diagnosis or 
follow-up).  It was also noted that the 1987 work injury 
record revealed L4 rotation and significant lumbar scoliosis, 
which was also described on the subsequent 2001 radiology 
report.   He then found that the veteran's worsening of low 
back pain in 1998 with onset of bilateral lower extremity 
pain radiation was consistent with changes associated with 
spinal scoliosis, namely periodic low back pain with kink 
sensation and gradual worsening of the pain with 
chronological aging and increased degenerative changes in the 
malpositioned vertebrae.    

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection for certain chronic 
diseases (here arthritis) may be established on a presumptive 
basis if such disease is manifested to a compensable degree 
within one year following the veteran's discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

[Notably, active military, naval, or air service includes any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002).  However, here it is not alleged that the veteran 
sustained any injury to the low back during ACDUTRA or 
INACDUTRA.]  

To prevail on the question of service connection there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West; 13 
Vet. App. 247, 248 (1999). 
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The record clearly shows that the veteran has current low 
back disability that includes arthritis (i.e. degenerative 
joint disease) and disc disease.  He contends that such 
disability was first manifested when he sustained a back 
injury playing basketball in service in 1968.  However, the 
service medical records do not show a back injury in 1968 and 
are negative for any back problems, whatsoever.  
Significantly an April 1980 Reserve service examination 
notation notes that the veteran reported problems with 
recurrent back pain since a 1977 (postservice) sports injury.  
While the November 2001 letter from the veteran's treating 
chiropractor includes an opinion indicating an apparent nexus 
between a basketball injury in 1968 and current low back 
disability, this opinion lacks probative value, as the 
chiropractor relied simply on the veteran's self-report of 
injury and recurring complaints, and did not discuss the 
significance of the documented postservice injuries in 1977 
and 1987 or explain the rationale for his conclusion.    

In contrast, the July 2005 VA examiner, upon examination of 
the veteran and a detailed review of the record, determined 
that it was less likely than not that the veteran's current 
lumbar condition was caused by, or a result of, an injury in 
service.  The examiner based this finding on the medical 
evidence of record, which did not show any injury in service 
(or that arthritis became manifest within the first 
postservice year) but did show lumbar scoliosis in relation 
to a 1987 work injury.  Consequently, the July 2005 VA 
examiner's opinion is much more probative in the matter of a 
medical nexus between the veteran's current disability and 
service than the November 2001 treating chiropractor's 
opinion.  

Furthermore, while the veteran may believe that his current 
low back disability is related to a basketball injury he 
sustained in service, as a layperson his allegations are not 
competent evidence of a medical diagnosis or nexus.  "Where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required."  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Likewise, while the veteran's spouse may be competent to 
describe symptoms she observed while the veteran was in 
service, she is not competent to relate the veteran's current 
low back disability to what she may have observed in service; 
that determination requires medical expertise. 

Given the absence of medical evidence of a low back injury in 
service or of arthritis becoming manifest in the first 
postservice year, combined with the significantly greater 
probative value that must be attached to the VA examiner's 
opinion, the preponderance of the evidence is against a 
finding that the veteran's low back disability is related to 
his service, or to an event therein.  Consequently, the claim 
must be denied.   


ORDER

Service connection for a low back disability is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


